DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of pending claims 1-11 appears herein.

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed 06/08/2022 is acknowledged. The traversal is on the ground(s) that the fields of search are coextensive and would not require separate and distinct searches. This is not found persuasive because different search criteria are necessary in order to find prior art that meets all the limitations of each of the different species. Since each species would require a search constructed using different word formulations in order to accommodate the different electrode configurations, the examiner maintains that there is a significant search burden. The requirement is still deemed proper and is therefore made FINAL.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the third electrode supplies" in the seventh line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the third electrode supplies” is interpreted as “a supply for the third electrode” Claims 5 and 6 are rejected due to their respective dependencies on claim 4.
The term “high temperature” in claims 1 and 11, is a relative term which renders the claim indefinite. The term “high temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the term “high temperature” is interpreted as any temperature of a portion of a device that is higher than another portion of the device. Claims 2-10 are rejected due to their respective dependencies on claim 1.
The term “low temperature” in claims 1 and 11, is a relative term which renders the claim indefinite. The term “low temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the term “low temperature” is interpreted as any temperature of a portion of a device that is lower than another portion of the device. Claims 2-10 are rejected due to their respective dependencies on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sekino et al. (hereinafter “Sekino) (US 6,270,497 B1) in view of Francischelli et al. (hereinafter “Francischelli” (US 2003/0004507 A1) in view of Ide (US 2013/0253508 A1).
Regarding claim 1, Sekino teaches treatment system comprising: 
respective first and second grasps (Fig. 1, Char. 8a and 8b respectively) configured to be coupled with one another and being capable of pivoting with respect to one another so as to grip a treatment target therebetween; (Fig. 3A-C)
a plurality of bipolar electrodes forming at least part of the respective first and second grasps, (Col. 5, Lines 40-43) the plurality of bipolar electrodes receives high-frequency electric power in a form of a high-frequency current to flow through the treatment target, so as to develop a first temperature distribution in the treatment target; (Col. 6, Lines 50-53; As current flows across jaws (8a-b), the jaws would develop a first temperature distribution.)
a processor (Fig. 5 and 9, Char. 26: control circuit) configured to control transmissions of the respective high-frequency electric power and the electric energy to the respective plurality of bipolar electrodes and the treatment energy source and to switch to a sealing mode and an incising mode, (Col. 7, Line 63 – Col. 8, Line 19)
wherein the plurality of bipolar electrodes and the treatment energy source are capable of 
in the sealing mode, applying the high-frequency current to the treatment target (Col. 6, Lines 52-54: A coagulation current flows across the jaws 8a and 8b to coagulate the vital tissue A.) 
in the incising mode, applying the high-frequency current to the treatment target. (Col. 7, Lines 5-7: An incision current flows across the jaws 8a and 8b to incise the vital tissue A.)
Sekino, as applied to claim 1 above, is silent regarding the plurality of bipolar electrodes being attached to the respective first and second grasps; a treatment energy source configured to be coupled to at least one of the respective first and second grasps, the treatment energy source receives electric energy to generate treatment energy different from the high-frequency current and to apply the generated treatment energy to the treatment target so as to develop a second temperature distribution in the treatment target; and in the sealing mode, simultaneously applying the high-frequency current and the treatment energy to the treatment target such that a first area having a relatively high temperature in the first temperature distribution overlaps a second area having a relatively low temperature in the second temperature distribution, and in the incising mode, simultaneously applying the high-frequency current and the treatment energy to the treatment target such that a third area having a relatively high temperature in the first temperature distribution overlaps a fourth area having a relatively high temperature in the second temperature distribution.
Francischelli, in a similar field of endeavor, teaches a plurality of bipolar electrodes being attached to respective first and second grasps; (Fig. 2B, Char. 40, 42, 44, 46, 48, 50, 52, 54, 56, and 58) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sekino, as applied to claim 1 above, to incorporate the teachings of Francischelli, and include jaws (18) and (19) of Francischelli in place of jaws (8a-b) of Sekino. Doing so would be a simple result of one jaw/electrode structure for another for the predictable result of applying electrosurgical energy to tissue.
The combination of Sekino/Francischelli, as applied to claim 1 above, is silent regarding a treatment energy source configured to be coupled to at least one of the respective first and second grasps, the treatment energy source receives electric energy to generate treatment energy different from the high-frequency current and to apply the generated treatment energy to the treatment target so as to develop a second temperature distribution in the treatment target; and in the sealing mode, simultaneously applying the high-frequency current and the treatment energy to the treatment target such that a first area having a relatively high temperature in the first temperature distribution overlaps a second area having a relatively low temperature in the second temperature distribution, and in the incising mode, simultaneously applying the high-frequency current and the treatment energy to the treatment target such that a third area having a relatively high temperature in the first temperature distribution overlaps a fourth area having a relatively high temperature in the second temperature distribution.
Ide, in a similar field of endeavor, teaches an electrosurgical forceps system (Fig. 1) comprising a first and second grasp; (Fig. 1, Char. 226: holding portion) a treatment energy source configured to be coupled to at least one of the respective first and second grasps, (Fig. 3A, Char. 300: heater members) the treatment energy source receives electric energy to generate treatment energy different from high-frequency current and to apply the generated treatment energy to the treatment target so as to develop a second temperature distribution in the treatment target; (Fig. 6, and Pages 4-5, Par. [0056]: The heating element driving circuit (294) is connected to the energy treatment tool (212), and drives the heater members (300) of the energy treatment tool (212) under the control of the control unit (290); The thermal energy produced by heater members (300) would be different from the electrosurgical energy produced by electrode (266), and would develop a second temperature distribution) 
Ide further teaches that the heater members may be arranged in zones along the clamping surface of each jaw member, and that each heater member may be individually controlled to perform accurate temperature control for each zone (Fig. 3A, and Page 6, Par. [0067])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Sekino/Francischelli, as applied to claim 1 above, to incorporate the teachings of Ide, and include the heater members (300) of Ide under each electrode of Francischelli. Doing so would allow for a plurality of adjustable heating zones, increasing accuracy of temperature control and safety, as taught by Ide. (Fig. 3A, and Page 6, Par. [0067])
In this combination, the plurality of bipolar electrodes (40, 42, 44, 46, 48, 50, 52, 54, 56, and 58) of Francischelli and the heater members (300) of Ide are capable of, in the sealing mode, simultaneously applying the high-frequency current and the treatment energy to the treatment target such that a first area having a relatively high temperature in the first temperature distribution (Francischelli: Fig. 2B: The area surrounding electrode (56) would have a relatively high temperature distribution compared to the portions of plastic tubes (60 and 62) not covered with electrodes) overlaps a second area having a relatively low temperature in the second temperature distribution (Francischelli: Fig. 2B: The heater member (300) of Ide corresponding to electrode (56) of Francischelli is capable of creating a relatively low temperature in the surrounding area, compared to other heater members (300), by being deactivated while other heater members (300) are activated. Any of the electrodes (40, 42, 44, 46, 48, 50, 52, 54, 56, and 58) and their respective heater members (300) are capable of producing similar temperature distributions/configurations in either the sealing or incision modes.) and in the incising mode, simultaneously applying the high-frequency current and the treatment energy to the treatment target such that a third area having a relatively high temperature in the first temperature distribution (Francischelli: Fig. 2B: The area surrounding electrode (58) would have a relatively high temperature distribution compared to the portions of plastic tubes (60 and 62) not covered with electrodes) overlaps a fourth area having a relatively high temperature in the second temperature distribution. (Francischelli: Fig. 2B: The heater member (300) of Ide corresponding to electrode (58) of Francischelli is capable of creating a relatively high temperature in the surrounding area, compared to other heater members (300), by being activated while other heater members (300) are deactivated. Any of the electrodes (40, 42, 44, 46, 48, 50, 52, 54, 56, and 58) and their respective heater members (300) are capable of producing similar temperature distributions/configurations in either the sealing or incision modes.) 
Regarding claim 9, the combination of Sekino/Francischelli/Ide, as applied to claim 1 above, teaches the processor is capable of switching the supply of the high-frequency electric power to the bipolar electrode between the sealing mode and the incising mode; (Sekino: Fig. 5 and 9, and Col. 7, Line 67 – Col. 8, Line 6: a coagulation current is flowed when a first contact 18 and a sliding contact 20 sliding in accordance with pivotal movement of a movable handle 13 make a circuit, and an incision current is flowed when the sliding contact 20 and a second contact 19 make a circuit, thereby starting incision after coagulation is completed.)
the bipolar electrode positions the first area to the second area in the sealing mode, and (As discussed in the rejection to claim 1 above, the area surrounding electrode (56) of Francischelli would overlap with the area surrounding the corresponding heater member (300) of Ide.)
the bipolar electrode positions the third area to the fourth area in the incising mode. (As discussed in the rejection to claim 1 above, the area surrounding electrode (58) of Francischelli would overlap with the area surrounding the corresponding heater member (300) of Ide.)
Regarding claim 11, Sekino teaches 
respective first and second grasps (Fig. 1, Char. 8a and 8b respectively) configured to be coupled with one another and being capable of pivoting with respect to one another so as to grip a treatment target therebetween; (Fig. 3A-C)
a plurality of bipolar electrodes forming at least part of the respective first and second grasps, (Col. 5, Lines 40-43) the plurality of bipolar electrodes receives high-frequency electric power in a form of a high-frequency current to flow through the treatment target, so as to develop a first temperature distribution in the treatment target; (Col. 6, Lines 50-53; As current flows across jaws (8a-b), the jaws would develop a first temperature distribution.)
wherein the plurality of bipolar electrodes and the treatment energy source are capable of 
in the sealing mode, applying the high-frequency current to the treatment target (Col. 6, Lines 52-54: A coagulation current flows across the jaws 8a and 8b to coagulate the vital tissue A.) 
in the incising mode, applying the high-frequency current to the treatment target. (Col. 7, Lines 5-7: An incision current flows across the jaws 8a and 8b to incise the vital tissue A.)
Sekino, as applied to claim 1 above, is silent regarding the plurality of bipolar electrodes being attached to the respective first and second grasps; a treatment energy source configured to be coupled to at least one of the respective first and second grasps, the treatment energy source receives electric energy to generate treatment energy different from the high-frequency current and to apply the generated treatment energy to the treatment target so as to develop a second temperature distribution in the treatment target; and in the sealing mode, simultaneously applying the high-frequency current and the treatment energy to the treatment target such that a first area having a relatively high temperature in the first temperature distribution overlaps a second area having a relatively low temperature in the second temperature distribution, and in the incising mode, simultaneously applying the high-frequency current and the treatment energy to the treatment target such that a third area having a relatively high temperature in the first temperature distribution overlaps a fourth area having a relatively low temperature in the second temperature distribution.
Francischelli, in a similar field of endeavor, teaches a plurality of bipolar electrodes being attached to respective first and second grasps; (Fig. 2B, Char. 40, 42, 44, 46, 48, 50, 52, 54, 56, and 58) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sekino, as applied to claim 1 above, to incorporate the teachings of Francischelli, and include jaws (18) and (19) of Francischelli in place of jaws (8a-b) of Sekino. Doing so would be a simple result of one jaw/electrode structure for another for the predictable result of applying electrosurgical energy to tissue.
The combination of Sekino/Francischelli, as applied to claim 1 above, is silent regarding a treatment energy source configured to be coupled to at least one of the respective first and second grasps, the treatment energy source receives electric energy to generate treatment energy different from the high-frequency current and to apply the generated treatment energy to the treatment target so as to develop a second temperature distribution in the treatment target; and in the sealing mode, simultaneously applying the high-frequency current and the treatment energy to the treatment target such that a first area having a relatively high temperature in the first temperature distribution overlaps a second area having a relatively low temperature in the second temperature distribution, and in the incising mode, simultaneously applying the high-frequency current and the treatment energy to the treatment target such that a third area having a relatively high temperature in the first temperature distribution overlaps a fourth area having a relatively low temperature in the second temperature distribution.
Ide, in a similar field of endeavor, teaches an electrosurgical forceps system (Fig. 1) comprising a first and second grasp; (Fig. 1, Char. 226: holding portion) a treatment energy source configured to be coupled to at least one of the respective first and second grasps, (Fig. 3A, Char. 300: heater members) the treatment energy source receives electric energy to generate treatment energy different from high-frequency current and to apply the generated treatment energy to the treatment target so as to develop a second temperature distribution in the treatment target; (Fig. 6, and Pages 4-5, Par. [0056]: The heating element driving circuit (294) is connected to the energy treatment tool (212), and drives the heater members (300) of the energy treatment tool (212) under the control of the control unit (290); The thermal energy produced by heater members (300) would be different from the electrosurgical energy produced by electrode (266), and would develop a second temperature distribution) 
Ide further teaches that the heater members may be arranged in zones along the clamping surface of each jaw member, and that each heater member may be individually controlled to perform accurate temperature control for each zone (Fig. 3A, and Page 6, Par. [0067])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Sekino/Francischelli, as applied to claim 1 above, to incorporate the teachings of Ide, and include the heater members (300) of Ide under each electrode of Francischelli. Doing so would allow for a plurality of adjustable heating zones, increasing accuracy of temperature control and safety, as taught by Ide. (Fig. 3A, and Page 6, Par. [0067])
In this combination, the plurality of bipolar electrodes (40, 42, 44, 46, 48, 50, 52, 54, 56, and 58) of Francischelli and the heater members (300) of Ide are capable of, in the sealing mode, simultaneously applying the high-frequency current and the treatment energy to the treatment target such that a first area having a relatively high temperature in the first temperature distribution (Francischelli: Fig. 2B: The area surrounding electrode (56) would have a relatively high temperature distribution compared to the portions of plastic tubes (60 and 62) not covered with electrodes) overlaps a second area having a relatively low temperature in the second temperature distribution (Francischelli: Fig. 2B: The heater member (300) of Ide corresponding to electrode (56) of Francischelli is capable of creating a relatively low temperature in the surrounding area, compared to other heater members (300), by being deactivated while other heater members (300) are activated. Any of the electrodes (40, 42, 44, 46, 48, 50, 52, 54, 56, and 58) and their respective heater members (300) are capable of producing similar temperature distributions/configurations in either the sealing or incision modes.) and in the incising mode, simultaneously applying the high-frequency current and the treatment energy to the treatment target such that a third area having a relatively high temperature in the first temperature distribution (Francischelli: Fig. 2B: The area surrounding electrode (58) would have a relatively high temperature distribution compared to the portions of plastic tubes (60 and 62) not covered with electrodes) overlaps a fourth area having a relatively low temperature in the second temperature distribution. (Francischelli: Fig. 2B: The heater member (300) of Ide corresponding to electrode (56) of Francischelli is capable of creating a relatively low temperature in the surrounding area, compared to other heater members (300), by being deactivated while other heater members (300) are activated. Any of the electrodes (40, 42, 44, 46, 48, 50, 52, 54, 56, and 58) and their respective heater members (300) are capable of producing similar temperature distributions/configurations in either the sealing or incision modes.)
Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sekino (US 6,270,497 B1) in view of Francischelli (US 2003/0004507 A1) in view of Ide (US 2013/0253508 A1), as applied to claim 1 above, and further in view of Wellman et al. (hereinafter “Wellman”) (US 2003/0065327 A1).
Regarding claim 2, the combination on Sekino/Francischelli/Ide, as applied to claim 1 above, teaches the plurality of bipolar electrodes is defined by a first electrode is disposed on the first grasp (Francischelli: Fig. 2B, Char. 56: electrode – it is implicit that this feature be present in the Sekino/Francischelli/Ide combination based on the rejection to claim 1 above.) and a second electrode is disposed on the second grasp, (Francischelli: Fig. 2B, Char. 58: electrode – it is implicit that this feature be present in the Sekino/Francischelli/Ide combination based on the rejection to claim 1 above.) the respective first and second electrodes includes respective first and second surface areas. (Electrodes (56) and (58) have respective surface areas)
The combination on Sekino/Francischelli/Ide, as applied to claim 1 above, is silent regarding the second surface area being different from the first surface area.
Wellman, in a similar field of endeavor, teaches an electrosurgical forceps device comprising a first electrode disposed on a first grasp, (Fig. 4C, Char. 42g: conductive member) and a second electrode disposed on a second grasp; (Fig. 4C, Char. 42h1: conductive member) wherein the first and second electrodes have different surface areas. (Fig. 4C)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination on Sekino/Francischelli/Ide, as applied to claim 1 above, to incorporate the teachings of Wellman, and configure the electrodes (40, 44, 48, 52, and 56) of Francischelli to have a larger surface area than their respective counterparts (42, 46, 50, 54, and 58). Doing so would be a simple substitution of one electrode surface area for another, for the predictable result of ablating tissue.
Regarding claim 7, the combination on Sekino/Francischelli/Ide/Wellman, as applied to claim 2 above, teaches the first surface area is larger than the second surface area, (Wellman: conductive member (42g) has a larger surface area than conductive member 42h1 – it is implicit that this feature be present in the Sekino/Francischelli/Ide/Wellman combination based on the rejection to claim 2 above.)  and the bipolar electrode positions the first area near the second grasp. (Francischelli: Electrode (56) would form the first area having a relatively high temperature near the second grasp (19))
Regarding claim 8, the combination on Sekino/Francischelli/Ide/Wellman, as applied to claim 7 above, teaches the processor is capable of switching the supply of the electric energy to the treatment energy source between the sealing mode and the incising mode, (Ide: Fig. 3A, and Page 6, Par. [0067]: The input power for heater members (300) can be adjusted to perform temperature control for each zone – it is implicit that this feature be present in the Sekino/Francischelli/Ide/Wellman combination based on the rejection to claim 1 above.)
the treatment energy source applies the treatment energy from the first grasp to the treatment target in the sealing mode, (Any combination of heater members (300) may be activated during both the sealing and incision modes, including the heater member corresponding to electrode (58) of Francischelli.) and positions a fourth area near the first grasp, (Francischelli: Fig. 2B: The heater member (300) corresponding to electrode (58) of Francischelli  would be near at least the electrode (56) of jaw (18)) and 
the treatment energy source applies the treatment energy from the second grasp to the treatment target in the incising mode, (Any combination of heater members (300) may be activated during both the sealing and incision modes including the heater member corresponding to electrode (52) of Francischelli.) and positions the fourth area near the second grasp. (Francischelli: Fig. 2B: The heater member (300) corresponding to electrode (58) would be disposed on jaw (19))

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 3-6, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art of record does not explicitly teach a treatment system comprising all the limitations of claims 1 and 2, and further comprising the limitation(s) “wherein the plurality of bipolar electrodes further includes a third electrode having a third surface area disposed on the second grasp and wherein the first surface area is larger than each of the respective second and third surface areas and wherein the first surface area is smaller than a sum of the second and third surface areas.”
Claims 4-6 would be allowable due to their respective dependencies on claim 3.
Regarding claim 10, the prior art of record does not explicitly teach a treatment system comprising all the limitations of claim 1, and further comprising the limitation(s) “wherein the processor is capable of switching the supply of the electric energy to the treatment energy source between the sealing mode and the incising mode, the treatment energy source positions the fourth area to a fifth area where the temperature is relatively low according to the first temperature distribution in the sealing mode, and the treatment energy source positions the fourth area to the third area in the incising mode.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794